DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-19 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Amento et al. (US PGPUB #2012/0089437) in view of Swartz (US PGPUB #2005/0094822) further in view of Ganter et al. (US PGPUB #2010/0191143) and Kallai et al. (US PGPUB #2013/0245798) fails to teach a method for processing an audio signal, comprising:
accessing, by at least one audio processor, each of an input audio signal for content comprising at least one of music or an audio track for video content, an audiometric reference profile representing a person's hearing acuity at multiple frequencies indicated by metadata of the input audio signal, and an audiometric listener profile for one or more users representing the one or more users' hearing acuity at multiple frequencies; and
transforming, by the at least one audio processor, the input audio signal into an output audio signal, based on an audiometric difference between the audiometric reference profile indicated by the metadata and the audiometric listener profile so that 
These limitations, in combination with the remaining limitations of independent claims 1, 10, and 19 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651